 


113 HRES 548 IH: Amending the Rules of the House of Representatives to require the mandatory annual ethics training offered to Members, officers, and employees of the House to include a specific program of training in the prevention and deterrence of sexual harassment in employment, and for other purposes.
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 548 
IN THE HOUSE OF REPRESENTATIVES 
 
April 8, 2014 
Ms. Speier submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require the mandatory annual ethics training offered to Members, officers, and employees of the House to include a specific program of training in the prevention and deterrence of sexual harassment in employment, and for other purposes. 
 
 
1.Inclusion of program of training in prevention and deterrence of sexual harassment in employment as part of annual mandatory ethics training for House Members and staff 
(a)Inclusion of ProgramClause 3(a)(6) of rule XI of the Rules of the House of Representatives is amended— 
(1)in subdivision (A)(ii), by striking the period at the end and inserting the following: , together with a specific program of training in the prevention and deterrence of sexual harassment in employment (as described in subdivision (B)).; 
(2)by redesignating subdivision (B) as subdivision (C); and 
(3)by inserting after subdivision (A) the following new subdivision: 
 
(B) 
(i)The program of training in the prevention and deterrence of sexual harassment in the workplace under this subdivision is a program which provides information and practical guidance regarding any applicable Federal and State laws concerning the prohibition against and the prevention and correction of sexual harassment and the remedies available to victims of sexual harassment in employment. The program shall also include practical examples aimed at instructing supervisors in the prevention of harassment, discrimination, and retaliation, and shall be presented by individuals with knowledge and expertise in the prevention of harassment, discrimination, and retaliation. 
(ii)The program under this subdivision shall provide at least one hour of training, except that in the case of the training provided to a new officer or employee of the House under subdivision (B)(i), the program shall under this subdivision shall provide at least two hours of training. 
(iii)For purposes of this subparagraph, sexual harassment means any conduct directed at an individual which consists of unwelcome sexual advances, requests for sexual favors, or any other conduct of a sexual nature, if submission by the individual to such conduct is made either explicitly or implicitly a term or condition of the individual’s employment, submission to or rejection of such conduct by the individual is used as the basis for employment decisions affecting the individual, or such conduct has the purpose or effect of interfering with the individual’s work performance or creating an intimidating, hostile, or offensive working environment. . 
(b)Effective DateThe amendment made by subsection (a) shall take effect upon the expiration of the 60-day period which begins on the date of the adoption of this resolution. 
 
